Title: To Thomas Jefferson from John Brockenbrough, 30 May 1823
From: Brockenbrough, John
To: Jefferson, Thomas


Sir,
Richmond
30th May 1823
From your well known patronage of the arts I take the liberty of asking some information concerning the construction of water-cisterns. Our arid climate & the difficulty of obtaining good well-water at my residence render a resort to this plan of domestic economy indispensible to the comfort of my family. I have hitherto had a wooden cistern made after the manner of the ordinary tan-vat, that has served my purpose completely, but it begins to decay near the surface of the ground, & I wish to substitute it with something more durable. I understand that you have cisterns of brick, lined with Roman cement, that are perfectly tight. From the failure of attempts in that way with us, I presume the defect must be in the workmanship, & you will confer a favor on me by taking the trouble to make me acquainted with the proper mode of constructing them to ensure success. For this intrusion on your time I can offer no sufficient apology.With very high respectJohn Brockenbrough